Claims 1-20 are pending and under consideration.

Priority:  This application claims benefit of provisional application 62/636414, filed February 28, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahl (US 20090123965).  Wahl teaches a method for an enzymatic hydrolysis process of collagen and raw materials containing proteins, comprising subjecting the raw materials to enzymatic hydrolysis to produce three layers:  (a) a top layer containing fat, (b) a mid-layer comprising water soluble constituents, among others water soluble proteins, including collagen, and a (c) non-soluble bottom layer comprising bones and non-soluble proteins, and separating by provide a peptide product and a glycosaminoglycan product.  Therefore, Wahl can be deemed to anticipate instant claims 1, 18-19.
Regarding instant claim 3, Wahl teaches removing the oil layer which is further separated to obtain an oil (at least paragraph 0034).
Regarding instant claim 4, Wahl teaches mixing the raw materials in water and enzymes with a homogenous distribution of temperature throughout the contents (at least paragraph 0049).
Regarding instant claims 5-7, 8-11, 20, Wahl teaches the raw materials are by-products from the fishing industry or the slaughterhouse industry.  Raw materials from the fishing industry may be whole fish or parts thereof like for example heads, bones, skin or guts. Raw materials from the fishing industry also include shellfish.  Raw materials from the slaughterhouse industry include all parts of an animal, or the entire animal.  Including all kinds of raw materials containing proteins and collagen, that is bones, connective tissue, and skin/hide (at least paragraph 0031).  Therefore, mixing the raw materials in water and enzymes in the method for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (US 20090123965) in view of Rai et al. (2011 Journal of Aquatic Food Product Technology 20:  32-44).  The teachings of Wahl over at least instant claims 1, 3-11, 18-20 are noted above.  As noted above, Wahl discloses the enzymatic hydrolysis process includes mixing the raw materials in hot water (at least paragraphs 0049-0050), and addition of water and acid (at least paragraph 0055).  Wahl does not explicitly teach the acid is produced from lactic acid-producing bacteria.
Rai et al. disclose application of native lactic acid bacteria (LAB) for fermentative recovery of lipids and proteins from fish processing wastes (at least p. 32, 34-35).  Rai et al. teach fermentation of LAB cultures with fish visceral mass (at least p. 34-35).

Regarding instant claim 15, Rai et al. further disclose the LAB mixed with the fish waste are incorporated with appropriate quantities of sugar (at least p. 34).
Regarding instant claim 16, Rai et al. disclose the LAB and fish waste homogenate are centrifuged to separate the mass into three phases, i.e. an upper layer of oil, middle layer of fermentation liquor with hydrolyzed proteins, and a bottom residue rich in collagen (at least p. 35).  Therefore, it would have been obvious that the layers produced in the enzymatic hydrolysis process disclosed in Wahl can also be achieved by centrifugation.

Claims 1-11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (US 20090123965) in view of CN 104480168 (CN ‘168) (translation provided by EPO and Google).  The teachings of Wahl over at least instant claims 1, 3-11, 18-20 are noted above.  As noted above, Wahl discloses separating the bottom bone layer from the middle hydrolyzat layer and top oil layer (at least paragraphs 0033-0034).  Wahl do not explicitly teach further processing the bone layer fraction.
CN ‘168 discloses specifically processing fish bones to obtain at least collagen (at least p. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and further incorporate a bone .

Claims 1, 3-11, 17, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (US 20090123965) in view of Carlsson (US 9464309).  The teachings of Wahl over at least instant claims 1, 3-11, 18-20 are noted above.  As noted above, Wahl discloses separating the hydrolyzat layer by a conventional filter.  Wahl does not explicitly teach the size of the filter.
Carlsson discloses hydrolysis of a protein-containing raw material, where the hydrolysis is effected by using endogenous enzymes of the protein-containing raw material, where a hydrolysate is obtained by passage through a membrane filter (at least the abstract).  Carlsson discloses membrane filters having a cut-off value of less than or equal to 10,000 Da (col. 7 lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and incorporate the filter having a cut-off value of less than or equal to 10,000 Da for the filter separating the hydrolyzat layer in the method of enzymatic hydrolysis of Wahl (instant claim 17).  The motivation to do so is given by Carlsson, which discloses membrane filters used to obtain hydrolysate processed by hydrolysis of protein-containing raw material include filters having a cut-off value of less than or equal to 10,000 Da and Wahl discloses separating the hydrolyzat layer by a conventional filter.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656